Exhibit 10.1

 

The Gap, Inc.

Nonemployee Director Deferred Compensation Plan

 

Suspension of Plan Effective January 6, 2005

 

WHEREAS, the American Jobs Creation Act of 2004 and any related transition rules
(the “Act”) may have an adverse effect on any discounted stock options granted
under the Nonemployee Director Deferred Compensation Plan as amended and
restated December 9, 2003 (the “Plan”) on or after January 1, 2005; and

 

WHEREAS, on December 1, 2004, the Board of Directors of The Gap, Inc. delegated
to each of the Chief Executive Officer, the Chief Financial Officer, and the
Executive Vice President, Human Resources, the power and authority, each acting
alone, to amend, terminate, and suspend the Plan as such officer deems necessary
or appropriate in light of the Act (the “Authority”).

 

RESOLVED, that pursuant to the Authority, use of the Plan and any further
deferrals or grants of stock options thereunder are hereby suspended.

 

FURTHER RESOLVED, that all deferral elections under the Plan are hereby
suspended and all future Compensation (as defined in the Plan) shall be paid to
the Participants (as defined in the Plan) in cash beginning with the
Compensation due and payable with respect to the fiscal quarter ending January
29, 2005.

 

January 6, 2005

 

The Gap, Inc.

 

By   /s/ Eva Sage-Gavin


--------------------------------------------------------------------------------

Name:   Eva Sage-Gavin Title:   Executive Vice President, Human Resources